FILED
                              NOT FOR PUBLICATION                           NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOHN THOMAS ENTLER,                              No. 11-36019

                Plaintiff - Appellant,           D.C. No. 3:11-cv-05081-RBL

  v.
                                                 MEMORANDUM *
ROB McKENNA,

                Defendant - Appellee.



                     Appeal from the United States District Court
                       for the Western District of Washington
                     Ronald B. Leighton, District Judge, Presiding

                            Submitted November 13, 2012 **

Before:         CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Washington state prisoner John Thomas Entler appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging state law

and federal claims regarding defendant’s alleged role in lobbying for amendments



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to Washington State’s Public Disclosure Act. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, Miller v.

Yokohama Tire Corp., 358 F.3d 616, 619 (9th Cir. 2004), and for an abuse of

discretion the denial of leave to amend, Chodas v. West Publ’g Co., 292 F.3d 992,

1003 (9th Cir. 2002). We affirm.

      The district court properly dismissed Entler’s § 1983 claim for alleged

interference with his right to access public documents because there is no

constitutional right to public disclosure of government documents. See Houchins

v. KQED, Inc., 438 U.S. 1, 15 (1978) (“Neither the First Amendment nor the

Fourteenth Amendment mandates a right of access to government information or

sources of information within the government’s control.”).

      The district court properly dismissed Entler’s retaliation claim because

Entler failed to allege that defendant’s allegedly retaliatory conduct was either

directed at, or resulted in a chilling of, Entler’s exercise of his First Amendment

rights. See CarePartners, LLC v. Lashway, 545 F.3d 867, 877 (9th Cir. 2008)

(plaintiff must allege that protected conduct is a “substantial” or “motivating”

factor for defendant’s allegedly retaliatory conduct); Rhodes v. Robinson, 408 F.3d

559, 568 (9th Cir. 2005) (listing elements of retaliation claim in prison context).

      The district court did not abuse its discretion in denying Entler leave to


                                           2                                     11-36019
amend his federal claims because, notwithstanding a liberal interpretation of his

claims, amendment would have been futile. See McQuillion v. Schwarzenegger,

369 F.3d 1091, 1099 (9th Cir. 2004) (leave to amend proper if amendment would

be futile); see also Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th

Cir. 1982) (liberal interpretation of a pro se complaint may not supply essential

elements of a claim that were not pled).

      The district court properly declined to exercise supplemental jurisdiction

over Entler’s state law claims after dismissing his federal claims. See 28 U.S.C.

§ 1367(c)(3).

      We do not consider issues and claims raised for the first time on appeal,

including regarding alleged denial of free speech and the right to access the court

via mail. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per

curiam) (issues raised for the first time on appeal are deemed waived).

      AFFIRMED.




                                           3                                   11-36019